                   Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 1 of 15 Page ID #:35




                           1     KRISTI J. SMITH, Interim City Attorney, SBN 120218
                                 NEIL OKAZAKI, Assistant City Attorney, SBN 201367
                           2     JEREMIAH JOHNSON, Deputy City Attorney, SBN 293200
                                 OFFICE OF THE CITY ATTORNEY
                           3     3750 University Avenue, Suite 250
                                 Riverside, California 92501
                           4     Telephone (951) 826-5567
                                 Facsimile (951) 826-5540
                           5
                                 Attorneys for Defendants CITY OF RIVERSIDE, a California charter city and
                           6     municipal corporation; DEVIN HILL; and MITCHELL GONZALES
                           7
                                                       UNITED STATES DISTRICT COURT
                           8
                                                      CENTRAL DISTRICT OF CALIFORNIA
                           9
                         10       GREGORY C. MANOS,                               )   CASE NO. 5:21-cv-00093-MWF-SP
                         11                            Plaintiff,                 )
                                                                                  )   DEFENDANTS CITY OF
                         12       v.                                              )   RIVERSIDE, DEVIN HILL,
                         13                                                       )   AND MITHCELL GONZALES’
                                  OFFICER DEVIN HILL, OFFICER
                                  MITCHELL GONZALES, CIT OF                       )   ANSWER TO COMPLAINT
                         14       RIVERSIDE POLICE                                )
                                  DEPARTMENT, and DOES 1-25,
                         15       inclusive,                                      )
                         16                                                       )
                                                       Defendant(s).              )
                         17                                                       )
                         18
                         19
                         20
                         21            COMES        NOW,      Defendants,         CITY    OF   RIVERSIDE    POLICE

                         22      DEPARTMENT, a California charter city and municipal corporation, DEVIN HILL

                         23      (erroneously sued and served herein as “Officer Devin Hill”), an individual, and

                         24      MITCHELL GONZALES (erroneously sued and served herein as “Officer Mitchell

                         25      Gonzales”), an individual, [hereinafter “Defendants”] hereby answer and respond to

                         26      the correspondingly numbered paragraphs of the Complaint filed by Gregory Manos

                         27      [hereinafter “Plaintiff”] as follows:

                         28
                                 ///
   CITY ATTORNEY’S OFFICE                                                   -1-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                               ANSWER TO COMPLAINT
                   Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 2 of 15 Page ID #:36




                           1               PARTIES, JURISDICTIONAL AND VENUE ALLEGATIONS
                           2           1.      Defendants lack sufficient knowledge and information to admit or deny
                           3     the allegations contained in this paragraph and on that basis deny the allegations in
                           4     this paragraph.
                           5           2.      Defendants admit the allegations alleged in this paragraph.
                           6           3.      Defendants admit the allegations alleged in this paragraph.
                           7           4.      Defendants lack sufficient knowledge and information to admit or deny
                           8     the allegation contained in this paragraph and on that basis deny the allegation in
                           9     this paragraph. However, to the extent this paragraph alleges misconduct by
                         10      employees of the City or the Riverside Police Department, those allegations are
                         11      denied.
                         12            5.      Without knowing the true identities of DOES 1 through 25, Defendants
                         13      lack sufficient knowledge and information to admit or deny the allegations contained
                         14      in this paragraph and on this basis deny the allegations in this paragraph. However,
                         15      to the extent this paragraph alleges misconduct by employees of the City or the
                         16      Riverside Police Department, those allegations are denied.
                         17            6.      Defendants admit the allegations alleged in this paragraph.
                         18            7.      Venue is Proper in the United States District Court Central District of
                         19      California.
                         20                                   DEMAND FOR JURY TRIAL
                         21            8.      There are no factual assertions requiring a response.
                         22                                    GENERAL ALLEGATIONS
                         23            9.      Defendants admits Plaintiff called 911 on or about September 6, 2020.
                         24      Defendant admits Officers Hill and Gonzalez responded to Plaintiffs apartment on
                         25      or about September 6, 2020. Defendants deny any allegations of misconduct and, to
                         26      the extent this paragraph alleges misconduct by employees of the City or of the
                         27      Riverside Police Department, those allegations are denied.
                         28
   CITY ATTORNEY’S OFFICE                                                  -2-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                               ANSWER TO COMPLAINT
                   Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 3 of 15 Page ID #:37




                           1           10.    As to the first sentence of this paragraph, Defendant’s lack sufficient
                           2     knowledge and information to admit or deny the allegations alleged therein, and on
                           3     that basis deny the allegations in the first sentence of this paragraph.
                           4           As to the second and third sentences of this paragraph, Defendant admits the
                           5     allegations alleged in those sentences.
                           6           However, to the extent this paragraph alleges misconduct by employees of the
                           7     City or the Riverside Police Department, those allegations are denied.
                           8           11.    As to the first sentence in this paragraph, Defendants lack sufficient
                           9     knowledge and information to admit or deny the allegations alleged in the first
                         10      sentence of this paragraph and on that basis deny those allegations.
                         11            As to the second sentence in this paragraph, Defendants admit the allegation
                         12      that Plaintiff was detained by Officers Hill and Gonzalez but deny that Ms. Cleary’s
                         13      accusation of false imprisonment was the only basis for the detention.
                         14            As to the third sentence in the paragraph, Defendants admit the allegation
                         15      alleged in the third sentence of this paragraph.
                         16            As to the fourth sentence in this paragraph, Defendants lack sufficient
                         17      knowledge to admit or deny the allegations alleged in the fourth sentence of this
                         18      paragraph and on that basis deny the allegations therein.
                         19            As to the fifth sentence in this paragraph, Defendants lack sufficient
                         20      knowledge to admit or deny the allegations alleged in the fifth sentence in this
                         21      paragraph and on that basis deny the allegations therein.
                         22            As to the sixth sentence in this paragraph, Defendants, lack sufficient
                         23      knowledge and information to admit or deny the allegation alleged in the sixth
                         24      sentence of this paragraph and on that basis deny the allegations therein.
                         25            As to the seventh sentence in this paragraph, Defendants admit that Officer
                         26      Gonzalez did not call an ambulance for Plaintiff Manos.
                         27            As to the Eighth sentence in this paragraph, Defendants admit the allegation
                         28      that Officer Hill cited Cleary for battery. Additionally, to the extent this paragraph
   CITY ATTORNEY’S OFFICE                                                   -3-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                               ANSWER TO COMPLAINT
                   Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 4 of 15 Page ID #:38




                           1     alleges misconduct by employees of the City or the Riverside Police Department,
                           2     those allegations are denied.
                           3           12.    Defendants lack sufficient knowledge and information to admit or deny
                           4     the allegation contained in this paragraph and on this basis deny the allegations in
                           5     this paragraph.
                           6           13.    Defendants lack sufficient knowledge and information to admit or deny
                           7     the allegations contained in this paragraph and on this basis deny the remaining
                           8     allegations in this paragraph.
                           9                                       FIRST CAUSE OF ACTION
                         10                                  UNLAWFUL ARREST 42 USC 1983
                         11                                           (As to all Defendants)
                         12            14.    Defendants replead and incorporate herein by this reference all the
                         13      aforementioned responses to paragraphs 1 through 13.
                         14            15.    Defendants deny any constitutional violations were committed against
                         15      Plaintiff and deny all of the allegations in this paragraph.
                         16            16.    Defendants lack sufficient knowledge and information to admit or deny
                         17      the allegation contained in this paragraph and on this basis deny the allegations in
                         18      this paragraph.
                         19            17.    There are no factual assertions to address, as the paragraph is an
                         20      assertion of a legal conclusion and of what may or may not be done at a future
                         21      proceeding which may or may not even occur. To the extent a response is deemed
                         22      required, the allegations are denied.
                         23            18.    Defendants lack sufficient knowledge and information to admit or deny
                         24      the allegation contained in this paragraph and on this basis deny the allegations in
                         25      this paragraph.
                         26            19.    Defendants lack sufficient knowledge and information to admit or deny
                         27      the allegation contained in this paragraph and on this basis deny the allegations in
                         28      this paragraph.
   CITY ATTORNEY’S OFFICE                                                   -4-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                                  ANSWER TO COMPLAINT
                   Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 5 of 15 Page ID #:39




                           1            20.    Defendants lack sufficient knowledge and information to admit or deny
                           2     the allegations contained in this paragraph and on this basis deny the allegations in
                           3     this paragraph.
                           4            21.    Defendants deny any constitutional violations were committed against
                           5     Plaintiff and deny all of the allegations in this paragraph.
                           6            22.    Defendants deny any constitutional violations were committed against
                           7     Plaintiff and deny all of the allegations in this paragraph.
                           8            23.    Defendants deny any constitutional violations were committed against
                           9     Plaintiff and deny all of the allegations in this paragraph.
                         10             24.    Defendants deny any constitutional violations were committed against
                         11      Plaintiff and deny all of the allegations in this paragraph.
                         12             25.    Defendants deny any constitutional violations were committed against
                         13      Plaintiff and deny all of the allegations in this paragraph.
                         14             26.    Defendants deny any constitutional violations were committed against
                         15      Plaintiff and deny all of the allegations in this paragraph.
                         16             27.    Defendants deny any constitutional violations were committed against
                         17      Plaintiff and deny all of the allegations in this paragraph.
                         18             28.    Defendants deny any constitutional violations were committed against
                         19      Plaintiff and deny all of the allegations in this paragraph.
                         20             29.    Defendants any constitutional violations were committed against
                         21      Plaintiff and deny all of the allegations in this paragraph.
                         22               SECOND CAUSE OF ACTION—USE OF EXCESSIVE FORCE
                         23                                          42 U.S.C. § 1983
                         24                                    (As against all Defendants)
                         25             30.    Defendants incorporate their responses to paragraphs 1 to 29 as if set
                         26      forth in full herein.
                         27             31.    Defendants deny that Plaintiff’s constitutional rights were violated.
                         28      Defendants deny all of the allegations contained in this paragraph.
   CITY ATTORNEY’S OFFICE                                                   -5-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                               ANSWER TO COMPLAINT
                   Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 6 of 15 Page ID #:40




                           1           32.     Defendants deny that Plaintiff’s constitutional rights were violated.
                           2     Defendants deny all of the allegations contained in this paragraph.
                           3           33.     Defendants deny Plaintiff’s constitutional rights were violated and
                           4     deny all the allegations contained in this paragraph.
                           5           34.     There are no factual assertions to address, as the paragraph is an
                           6     assertion a legal conclusion not requiring a response. To the extent a response is
                           7     deemed required, the allegations are denied.
                           8           35.    There are no factual assertions to address, as the paragraph is an
                           9     assertion of a legal conclusion and therefore does not require a response. To the
                         10      extent a response is deemed required, the allegations are denied.
                         11            36.    Defendants deny any constitutional violations were committed against
                         12      Plaintiff and deny all of the allegations in this paragraph.
                         13            37.     Defendants lack sufficient knowledge and information to admit or
                         14      deny the allegations contained in this paragraph and on this basis deny the
                         15      allegations in this paragraph.
                         16            38.    Defendants deny Plaintiff’s constitutional rights were violated and deny
                         17      all the allegations contained in this paragraph.
                         18            39.    Defendants deny Plaintiff’s constitutional rights were violated and deny
                         19      all the allegations contained in this paragraph.
                         20            40.    Defendants deny Plaintiff’s constitutional rights were violated and deny
                         21      all the allegations contained in this paragraph.
                         22            41.    Defendants deny Plaintiff’s constitutional rights were violated and deny
                         23      all the allegations contained in this paragraph.
                         24            42.    Defendants deny Plaintiff’s constitutional rights were violated and deny
                         25      all the allegations contained in this paragraph.
                         26            43.    Defendants deny any constitutional violations were committed against
                         27      Plaintiff and deny all of the allegations in this paragraph.
                         28
   CITY ATTORNEY’S OFFICE                                                   -6-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                                  ANSWER TO COMPLAINT
                   Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 7 of 15 Page ID #:41




                           1            44.    Defendants deny any constitutional violations were committed against
                           2     Plaintiff and deny all of the allegations in this paragraph.
                           3            45.    Defendants deny any constitutional violations were committed against
                           4     Plaintiff and deny all of the allegations in this paragraph.
                           5            46.    There are no factual assertions to address, as the paragraph is an
                           6     assertion of a legal conclusion not requiring a response. To the extent a response is
                           7     deemed required, the allegations are denied.
                           8       THIRD CAUSE OF ACTION—CRUEL AND UNUSUAL PUNISHMENT
                           9                                       42 U.S.C. § 1983
                         10                                     (As to all Defendants)
                         11             47.    Defendants incorporate their responses to paragraphs 1 to 46 as if set
                         12      forth in full herein.
                         13             48.    Defendants deny Plaintiff’s constitutional rights were violated and
                         14      deny all the allegations contained in this paragraph.
                         15             49.    Defendants lack sufficient knowledge and information to admit or
                         16      deny the allegation contained in this paragraph and on this basis deny the allegations
                         17      in this paragraph.
                         18             50.    There are no factual assertions to address, as the paragraph is an
                         19      assertion of a legal conclusion not requiring a response. To the extent a response is
                         20      deemed required, the allegations are denied.
                         21             51.    There are no factual assertions to address, as the paragraph is an
                         22      assertion a legal conclusion not requiring a response. To the extent a response is
                         23      deemed required, the allegations are denied.
                         24             52.    There are no factual assertions to address, as the paragraph is an
                         25      assertion a legal conclusion not requiring a response. To the extent a response is
                         26      deemed required, the allegations are denied.
                         27             53.    Defendants deny any constitutional violations were committed against
                         28      Plaintiff and deny all of the allegations in this paragraph.
   CITY ATTORNEY’S OFFICE                                                   -7-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                               ANSWER TO COMPLAINT
                   Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 8 of 15 Page ID #:42




                           1            54.    Defendants lack sufficient knowledge and information to admit or deny
                           2     the allegations contained in this paragraph and on this basis deny the allegations in
                           3     this paragraph.
                           4            55.     Defendants deny Plaintiff’s constitutional rights were violated and
                           5     deny all the allegations contained in this paragraph.
                           6            56.    Defendants deny any constitutional violations were committed against
                           7     Plaintiff and deny all of the allegations in this paragraph.
                           8            57.    Defendants deny Plaintiff’s constitutional rights were violated and deny
                           9     all the allegations contained in this paragraph.
                         10             58.    Defendants deny Plaintiff’s constitutional rights were violated and deny
                         11      all the allegations contained in this paragraph.
                         12             59.    Defendants deny Plaintiff’s constitutional rights were violated and deny
                         13      all the allegations contained in this paragraph.
                         14             60.    Defendants deny any constitutional violations were committed against
                         15      Plaintiff and deny all of the allegations in this paragraph.
                         16             61.    Defendants deny any constitutional violations were committed against
                         17      Plaintiff and deny all of the allegations in this paragraph.
                         18             62.    Defendants deny any constitutional violations were committed against
                         19      Plaintiff and deny all of the allegations in this paragraph.
                         20             63.    There are no factual assertions to address, as the paragraph is an
                         21      assertion of a legal conclusion not requiring a response. To the extent a response is
                         22      deemed required, the allegations are denied.
                         23                   FOURTH CAUSE OF ACTION—FALSE IMPRISONMENT
                         24                                          (As to all Defendants)
                         25             64.    Defendants incorporate their responses to paragraphs 1 to 63 as if set
                         26      forth in full herein.
                         27             65.    Defendants deny Plaintiff’s constitutional rights were violated and deny
                         28      all the allegations contained in this paragraph.
   CITY ATTORNEY’S OFFICE                                                   -8-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                               ANSWER TO COMPLAINT
                   Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 9 of 15 Page ID #:43




                           1            66.    Defendants deny Plaintiff’s constitutional rights were violated and deny
                           2     all the allegations contained in this paragraph.
                           3            67.    Defendants deny Plaintiff’s constitutional rights were violated and deny
                           4     all the allegations contained in this paragraph.
                           5            68.    Defendants deny Plaintiff’s constitutional rights were violated and deny
                           6     all the allegations contained in this paragraph. Additionally, Defendants deny that
                           7     Plaintiff is entitled to any relief sought.
                           8            69.    Defendants lack sufficient knowledge and information to admit or deny
                           9     the allegations contained in this paragraph and on this basis deny the allegations in
                         10      this paragraph.
                         11                          FIFTH CAUSE OF ACTION—BATTERY
                         12                                       (As to all Defendants)
                         13             70.    Defendants incorporate their responses to paragraphs 1 to 69 as if set
                         14      forth in full herein.
                         15             71.    Defendants admit the allegations alleged in this paragraph as to Officers
                         16      Gonzalez and Hill.
                         17             As to DOES 1-25, Defendants lack sufficient knowledge and information to
                         18      admit or deny the allegations contained in this paragraph and on this basis deny the
                         19      allegations in this paragraph as to DOES 1-25.
                         20             72.    Defendants deny Plaintiff’s constitutional rights were violated and deny
                         21      all the allegations contained in this paragraph.
                         22             73.    There are no factual assertions to address, as the paragraph is an
                         23      assertion of a legal conclusion not requiring a response. To the extent a response is
                         24      deemed required, the allegations are denied.
                         25             74.    There are no factual assertions to address, as the paragraph is an
                         26      assertion of a legal conclusion not requiring a response. To the extent a response is
                         27      deemed required, the allegations are denied.
                         28
   CITY ATTORNEY’S OFFICE                                                      -9-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                                ANSWER TO COMPLAINT
                 Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 10 of 15 Page ID #:44




                           1            75.    There are no factual assertions to address, as the paragraph is an
                           2     assertion of a legal conclusion not requiring a response. To the extent a response is
                           3     deemed required, the allegations are denied.
                           4            76.    There are no factual assertions to address, as the paragraph is an
                           5     assertion of a legal conclusion not requiring a response. To the extent a response is
                           6     deemed required, the allegations are denied.
                           7            77.    Defendants lack sufficient knowledge and information to admit or deny
                           8     the allegations contained in this paragraph and on this basis deny the allegations in
                           9     this paragraph.
                         10            SIXTH CAUSE OF ACTION—INTENTIONAL INFLICTION OF
                         11                                  EMOTIONAL DISTRESS
                         12                                     (As to all Defendants)
                         13             78.    Defendants incorporates their responses to paragraphs 1 to 77 as if set
                         14      forth in full herein.
                         15             79.    There are no factual assertions to address, as the paragraph is an
                         16      assertion of a legal conclusion not requiring a response. To the extent a response is
                         17      deemed required, the allegations are denied.
                         18             80.    There are no factual assertions to address, as the paragraph is an
                         19      assertion of a legal conclusion not requiring a response. To the extent a response is
                         20      deemed required, the allegations are denied.
                         21             81.    There are no factual assertions to address, as the paragraph is an
                         22      assertion of a legal conclusion not requiring a response. To the extent a response is
                         23      deemed required, the allegations are denied.
                         24             82.    There are no factual assertions to address, as the paragraph is an
                         25      assertion of a legal conclusion not requiring a response. To the extent a response is
                         26      deemed required, the allegations are denied.
                         27             83.    There are no factual assertions to address, as the paragraph is an
                         28      assertion of a legal conclusion not requiring a response. To the extent a response is
   CITY ATTORNEY’S OFFICE                                                 -10-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                               ANSWER TO COMPLAINT
                 Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 11 of 15 Page ID #:45




                           1     deemed required, the allegations are denied. Additionally, Defendants deny that
                           2     Plaintiff is entitled to any relief requested.
                           3            84.    Defendants lack sufficient knowledge and information to admit or deny
                           4     the allegation contained in this paragraph and on this basis deny the allegations in
                           5     this paragraph.
                           6                                 AFFIRMATIVE DEFENSES
                           7                             FIRST AFFIRMATIVE DEFENSE
                           8            Each individual Defendant is immune from liability under the Federal Civil
                           9     Rights Act because the actions were reasonable, done in good faith and without
                         10      malice under the authority of federal and state law, thus giving rise to qualified
                         11      immunity from suit.
                         12                             SECOND AFFIRMATIVE DEFENSE
                         13             Punitive damages are violative of Due Process and Equal Protection
                         14      considerations. The plaintiff is barred from seeking punitive damages against these
                         15      answering defendants pursuant to Government Code Sections 818 and 825. Any
                         16      award of punitive damages sought by plaintiff would also violate the due process
                         17      and excessive fine clauses of the Fifth, Eighth and Fourteenth Amendments of the
                         18      Unites States Constitution, as well as the Constitution of the State of California.
                         19                              THIRD AFFIRMATIVE DEFENSE
                         20             Defendants and its officials, employees and/or agent employees are immune
                         21      from liability pursuant to the Government Code, including but not limited to,
                         22      sections 820.2, 820.4, 815, and 845.6.
                         23                             FOURTH AFFIRMATIVE DEFENSE
                         24             The facts alleged in the Complaint do not involve any custom, practice,
                         25      procedure or regulation of Defendants and/or no custom, practice, procedure or
                         26      regulation of Defendants deprived Plaintiff of any federal right cognizable under 42
                         27      U.S.C. Section 1983.
                         28      ///
   CITY ATTORNEY’S OFFICE                                                    -11-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                                ANSWER TO COMPLAINT
                 Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 12 of 15 Page ID #:46




                           1                            FIFTH AFFIRMATIVE DEFENSE
                           2           To the extent the Complaint is vaguely worded, Defendants cannot anticipate
                           3     fully all affirmative defenses that may be applicable to this matter. Accordingly, the
                           4     right to assert additional affirmative defenses, if and to the extent such affirmative
                           5     defenses are applicable, is hereby reserved.
                           6                               SIXTH AFFIRMATIVE DEFENSE
                           7           Without shifting the burden of pleading or proof, which is on the Plaintiff’s,
                           8     Defendants’ actions, and those of its agents, servants and employees, were the result
                           9     of or authorized by reasonable suspicion, probable cause, exigent circumstances,
                         10      consent, and /or a mistake of fact or law.
                         11                              SEVENTH AFFIRMATIVE DEFENSE
                         12            The Complaint fails to state a claim against Defendants upon which relief can
                         13      be granted.
                         14                            EIGHTH AFFIRMATIVE DEFENSE
                         15            Plaintiff is barred from recovery herein, in whole or in part, by reason of his
                         16      failure to mitigate damages.
                         17                             NINTH AFFIRMATIVE DEFENSE
                         18            Plaintiff’s claims for damages, if any, are barred by Plaintiff’s negligence or
                         19      other legal fault of Plaintiff and or by the negligence or other legal fault of persons
                         20      and entities other than Defendants. Recovery herein is therefore diminished and
                         21      barred to the degree of that negligence.
                         22                            TENTH AFFIRMATIVE DEFENSE
                         23            The acts Plaintiff alleges to have occurred did not violate clearly established
                         24      constitutional rights of Plaintiff of which a reasonable person would have known.
                         25                          ELEVENTH AFFIRMATIVE DEFENSE
                         26            Defendants and its officials, employees, and/or agents acted in good faith and
                         27      neither directly nor indirectly performed any acts whatsoever which would constitute
                         28
   CITY ATTORNEY’S OFFICE                                                   -12-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                                ANSWER TO COMPLAINT
                 Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 13 of 15 Page ID #:47




                           1     a violation of any laws or regulations or a violation of any right or any duty owed to
                           2     Plaintiff.
                           3                           TWELFTH AFFIRMATIVE DEFENSE
                           4            Pursuant to California Government Code 821.6, Defendants and/or the
                           5     individual employees of Defendants are immune from liability for instituting or
                           6     prosecuting any judicial or administrative proceeding within the scope of their
                           7     employment even if they acted maliciously and without probable cause.
                           8                        THIRTEENTH AFFIRMATIVE DEFENSE
                           9            Defendants and/or its officials, employees and or agents as public employees
                         10      are not liable for any act or omission exercising due care in the execution or
                         11      enforcement of any law and Defendants as a public entity are not liable as to matters
                         12      for which its employees are immune from liability.
                         13                        FOURTEENTH AFFIRMATIVE DEFENSE
                         14             If in fact Plaintiff was damaged in any manner whatsoever, that said damage,
                         15      if any, was a direct and proximate result of the intervening and superseding actions
                         16      on the part of other parties, and that such intervening and superseding actions of said
                         17      other parties bar recovery herein on behalf of Plaintiff.
                         18                            FIFTEENTH AFFIRMATIVE DEFENSE
                         19             The force used was objectively reasonable under the circumstances, thus
                         20      barring all claims.
                         21                            SIXTEENTH AFFIRMATIVE DEFENSE
                         22             This action was not brought within the requisite statutory period.
                         23                        SEVENTEENTH AFFIRMATIVE DEFENSE
                         24             Qualified Immunity applies to Defendants.
                         25                        EIGHTEENTH AFFIRMATIVE DEFENSE
                         26             Plaintiff has failed to comply with the provisions of the California Tort Claims
                         27      Act, including, but not limited to California Government Code Sections 901, 905,
                         28      905.2, 911.2, 945.4, 945.6 and 946.6.
   CITY ATTORNEY’S OFFICE                                                  -13-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                               ANSWER TO COMPLAINT
                 Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 14 of 15 Page ID #:48




                           1                        NINETEENTH AFFIRMATIVE DEFENSE
                           2           Plaintiff failed to exhaust all administrative remedies.
                           3                        TWENTIETH AFFIRMATIVE DEFENSE
                           4           Plaintiff’s civil rights claims are barred because Plaintiff suffered no actual
                           5     damages and there is no right to recover damages based on the abstract value of
                           6     constitutional rights.
                           7                      TWENTY-FIRST AFFIRMATIVE DEFENSE
                           8           Plaintiff is barred from recovery by reason of the fact that any losses, injuries
                           9     or damages, alleged in the Complaint, were occasioned by a risk which it herein
                         10      knowingly, voluntarily, and expressly or impliedly assumed.
                         11                      TWENTY-SECOND AFFIRMATIVE DEFENSE
                         12            To the extent that the Complaint herein is based on a public employee’s entry
                         13      upon land, that entry was expressly or impliedly authorized by law, Defendants are
                         14      immune from liability herein under Government Code sections 821.8 and 815.2(b).
                         15                                DEMAND FOR JURY TRIAL
                         16            Defendants demand a trial by jury.
                         17            WHEREFORE, Defendants pray:
                         18            1.     That Plaintiff take nothing by his Complaint on file herein;
                         19            2.     That this action be dismissed;
                         20            3.     For its costs of suit herein; and
                         21            4.     For such other and further relief as the Court may deem just and proper.
                         22      DATED: January 27, 2021              OFFICE OF THE CITY ATTORNEY
                         23
                                                                                   /S/
                         24                                           By:
                         25                                                 NEIL OKAZAKI
                                                                            Attorneys for Defendants
                         26                                                 CITY OF RIVERSIDE, DEVIN HILL,
                         27                                                 and MITCHELL GONZALES
                         28
   CITY ATTORNEY’S OFFICE                                                   -14-
3750 UNIVERSITY AVE., STE. 250
     RIVERSIDE, CA 92501
        (951) 826-5567
                                                               ANSWER TO COMPLAINT
Case 5:21-cv-00093-MWF-SP Document 6 Filed 01/27/21 Page 15 of 15 Page ID #:49




   1                             CERTIFICATE OF SERVICE

   2
       Case Name: Gregory C. Manos v.                No.    5:21-cv-00093-MWF-SP
   3              Devin Hill, et al.

   4
   5        I hereby certify that on January 27, 2021, I electronically filed the following
       documents with the Clerk of the Court by using the CM/ECF system:
   6
   7   DEFENDANTS CITY OF RIVERSIDE, DEVIN HILL, AND MITCHELL
       GONZALES’ ANSWER TO COMPLAINT
   8
   9          I certify that all participants in the case are registered CM/ECF users and
  10   that service will be accomplished by the CM/ECF system.

  11          I declare under penalty of perjury, under the laws of the State of California
  12   that the foregoing is true and correct.
  13         Executed on January 27, 2021, at Riverside, California.
  14
                                                             /S/
  15
  16                                              _______________________________
                                                  Christine Houk
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
